In the

United States Court of Appeals
                For the Seventh Circuit

No. 12-2592

S HANE A. H OLLOWAY,
                                                  Plaintiff-Appellant,
                                  v.

D ELAWARE C OUNTY S HERIFF, in his
official capacity; L EANNA R. S T. M YER;
T ERRI H AMILTON; and D R. N ADIR H. A L-SHAMI,
in their individual capacities,
                                        Defendants-Appellees.


              Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
           No. 10 CV 1007—Jane E. Magnus-Stinson, Judge.



    A RGUED O CTOBER 23, 2012—D ECIDED N OVEMBER 20, 2012




 Before F LAUM and S YKES, Circuit Judges, and R ANDA,
District Judge.





   The Honorable Rudolph T. Randa, United States District
Court for the Eastern District of Wisconsin, sitting by designa-
tion.
2                                             No. 12-2592

  F LAUM, Circuit Judge. On September 29, 2009, Shane
Holloway was arrested without a warrant and detained
in the Delaware County Jail. Although Holloway had
a probable cause determination the day after his arrest
and an initial appearance in front of a judicial officer
within three days of his arrest, he was detained for
nine days without having any charges filed against him.
During the time he spent in the Delaware County Jail,
Holloway received care from the jail’s medical staff.
Before his detention, Holloway had been taking pre-
scribed Oxycontin and other medications to treat
chronic pain caused by his Klippel-Trenaunay Syndrome.
The jail physician did not believe that Oxycontin was
necessary to treat Holloway’s chronic pain and he
instead prescribed non-narcotic pain medications and
other medications to prevent narcotic withdrawal symp-
toms. After the prosecutor did not file charges against
Holloway within the time allowed by the court,
Holloway was released from the jail and was admitted to
a hospital, during which time he resumed his regimen
of Oxycontin. In August 2010, Holloway filed suit under
42 U.S.C. § 1983, alleging that the Delaware County
Sheriff (“the Sheriff”) violated his rights by detaining
him without charges for nine days and that the jail physi-
cian and two of his attending nurses violated his con-
stitutional rights by acting with deliberate indifference
as to his serious medical condition. The district court
granted summary judgment in defendants’ favor. For
the reasons set forth below, we affirm.
No. 12-2592                                                3

                      I. Background
  On Tuesday, September 29, 2009, Holloway left
his home to drive to Anderson, Indiana with a friend.
Police stopped Holloway on his way to Anderson and
took him to the Delaware County Sheriff’s office for
questioning. Holloway arrived at the Sheriff’s office at
around 5:00 PM , and officers questioned him from
about 5:30 PM to 5:45 PM . Shortly thereafter, Holloway
was placed in a holding cell, fingerprinted, and pro-
cessed. Guards locked him in a jail cell at the Delaware
County Jail by 7:40 PM .
  On the next day, September 30, Delaware County
Master Commissioner Darrell Peckinpaugh made a prob-
able cause determination that Holloway had been dealing
in a controlled substance, a class B felony, and had
been maintaining a common nuisance, a class D felony.
At around 11:00 AM on October 2, the third day after his
arrest, Holloway appeared in front of Delaware County
Master Commissioner Joseph Speece via video conference
for an initial hearing. At that time, the court informed Hol-
loway of the probable cause determination, informed
him of his rights, appointed an attorney, and ordered
that he be held without bond. Pursuant to an Indiana
rule of criminal procedure, the court then continued
the initial hearing to allow the prosecutor more time
to evaluate the case and to determine whether to file
formal charges against Holloway. The court ordered
that Holloway be released if the prosecutor did not file
formal charges against him by 9:00 AM on October 7.
 During the course of his detention at the Delaware
County Jail, Holloway was under the care of the facility’s
4                                             No. 12-2592

medical staff. Holloway suffers from Klippel-Trenaunay
Syndrome, a blood clotting disorder that causes port-
wine stains on the body and chronic pain. At about 7:00 PM
on September 29, the day Holloway arrived at the jail,
Nurse Leanna St. Myer examined Holloway and
recorded information about his medications. Nurse St.
Myer noted that police detectives had confiscated all of
his medication as evidence at the time of his arrest. She
also noted that Holloway had a port-wine stain over
seventy-five percent of his body. Holloway reported
that he took blood pressure medication, Elavil,
Coumadin, and Oxycontin to treat his medical condi-
tions. Nurse St. Myer advised Holloway that he
would unlikely be permitted to take Oxycontin in the jail
because the jail physician, Dr. Nadir Al-Shami, rarely
prescribes narcotics to treat chronic pain. After taking
Holloway’s vital signs, Nurse St. Myer called Dr. Al-Shami
and reported to him the list of medications Holloway
took and for what conditions, including Oxycontin
for pain. Instead of prescribing Oxycontin, Dr. Al-Shami
prescribed Ibuprofen and Extra Strength Tylenol to
manage Holloway’s pain and ordered Vistaril, Clonidine,
and Donnatal to prevent and treat narcotic withdrawal.
Dr. Al-Shami also prescribed the other medications Hollo-
way had been taking prior to his arrest, including
Metoprolol, Coumadin, and Nexium. On October 1,
Dr. Al-Shami authorized a prescription of Elavil and
ordered an increase in the doses of Vistaril, Extra
Strength Tylenol, and Ibuprofen.
 During the nine days Holloway remained in the jail, on-
duty nurses administered Holloway’s medication
No. 12-2592                                            5

pursuant to Dr. Al-Shami’s orders and monitored his
condition. Nurse Terri Hamilton gave Holloway his
morning medication from September 30 to October 3
and from October 5 to October 7. Nurse St. Myer gave
Holloway his afternoon and evening medication from
September 30 to October 2 and also gave him his after-
noon and evening doses on October 6. When Nurse
Hamilton and Nurse St. Myer were not on duty, other
nurses gave Holloway his morning, afternoon, and
evening doses of medication. On two occasions,
Holloway refused his morning dose of Extra Strength
Tylenol and Ibuprofen.
  On October 6, Dr. Al-Shami visited Holloway in the
jail. Although his vital signs were normal, Holloway
complained of pain in his left leg. In response to
this complaint, Dr. Al-Shami ordered tests to check Hol-
loway’s blood clotting. Aside from this one complaint,
the attending nurses reported that Holloway did not
express any concerns of pain and he did not exhibit any
signs or symptoms that he needed additional medical
treatment. Holloway asserts, however, that he ex-
perienced intense pain from September 30 to October 7
because he was not taking Oxycontin and that he was
doubled over on the ground in his cell. Nevertheless,
he testified during his deposition that he stayed quiet
and did not file complaints against the nurses or the
doctor for not prescribing Oxycontin.
  When the prosecutor did not file formal charges against
Holloway by 9:00 AM on October 7, the guards released
him from jail. After his release, Holloway was admitted
6                                             No. 12-2592

to Goshen General Hospital for four to five days, during
which time he resumed his regimen of Oxycontin.
  In August 2010, Holloway filed suit against the Sheriff,
Dr. Al-Shami, Nurse St. Myer, and Nurse Hamilton
under 42 U.S.C. § 1983. In his second amended com-
plaint, Holloway claimed “a loss of liberty, physical
pain, mental suffering, emotional distress, [and] loss of
freedom and liberty,” as a result of defendants’ actions.
Holloway sued the Sheriff in his official capacity,
alleging that he violated the Fourth and Fourteenth
Amendments when he held Holloway in jail for nine
days without informing him of the charges against him.
As to Dr. Al-Shami, Nurse St. Myer, and Nurse
Hamilton, Holloway claimed that they violated the
Eighth Amendment in their individual capacities
because they were deliberately indifferent to his
serious medical needs.
  The Sheriff filed a motion for summary judgment in
December 2011 and Dr. Al-Shami, Nurse St. Myer, and
Nurse Hamilton filed a motion for summary judgment
in January 2012. The district court concluded, with
regard to the Sheriff, that Holloway did not show that
an unconstitutional policy or custom resulted in a con-
stitutional deprivation. The court also concluded
that Holloway did not produce sufficient evidence to
support an inference that either the doctor or the
nurses were deliberately indifferent to Holloway’s
serious medical needs.
No. 12-2592                                               7

                      II. Discussion
  On appeal, Holloway challenges the district court’s
entry of summary judgment in favor of defendants. He
contends that there is a genuine dispute of material
fact that both the Sheriff and the medical defendants
violated his constitutional rights when he was held in
the jail for nine days. We review the district court’s
grant of summary judgment de novo, construing all
facts and drawing all reasonable inferences in the light
most favorable to the non-moving party. Lane v.
Williams, 689 F.3d 879, 881 (7th Cir. 2012). The district
court must “grant summary judgment if the movant
shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a).


  A. Claims Against the Sheriff
  Holloway argues that the Sheriff is liable in his official
capacity for allowing Holloway to be held for nine days
in jail without being charged with a crime. He contends
that the Sheriff lacked a policy to track detainees who
were being held without pending charges and that
the nine-day detention resulting from the lack of a
policy violated the Due Process Clause of the Fourteenth
Amendment. The district court held that Holloway did
not suffer a constitutional deprivation because he had
a probable cause determination within twenty-four
hours of his arrest, he had an initial hearing via video
conference within three days of his arrest, and the
Sheriff released him within seventy-two hours of his
8                                              No. 12-2592

initial hearing, excluding weekends, when the pros-
ecutor did not file formal charges against him. The
court also held that even if Holloway could show that
he suffered a constitutional deprivation, he did not show
that the alleged deprivation was a result of an existing
policy, rather than an isolated incident, which is neces-
sary when a plaintiff sues a municipality.


    1.   The Length of Holloway’s Detention Did Not
         Violate the Fourteenth Amendment.
  Our cases have established that “the Fourth Amend-
ment governs the period of confinement between arrest
without a warrant and the preliminary hearing at which
a determination of probable cause is made, while due
process regulates the period of confinement after the
initial determination of probable cause.” Villanova v.
Abrams, 972 F.2d 792, 797 (7th Cir. 1992). Here, although
officers arrested Holloway without a warrant, there is
no dispute that Holloway had a probable cause deter-
mination within forty-eight hours of his arrest as required
by Gerstein v. Pugh, 420 U.S. 103, 120 (1975). Thus, Hol-
loway’s case rests on whether the Sheriff violated the
Due Process Clause of the Fourteenth Amendment. See
Armstrong v. Squadrito, 152 F.3d 564, 570 (7th Cir. 1998).
When a plaintiff brings a § 1983 claim under the Due
Process Clause, “the question is whether an executive
abuse of power shocks the conscience.” Id.
  To survive summary judgment on a § 1983 claim, the
plaintiff must put forth evidence to establish that the
defendant intentionally or recklessly deprived him of a
No. 12-2592                                              9

constitutional right. Id. In the context of substantive
due process, the inquiry involves “an appraisal of the
totality of the circumstances rather than a formalistic
examination of fixed elements.” Id. Thus, in assessing
whether the Sheriff is entitled to summary judgment on
Holloway’s § 1983 claim, we must determine whether
the Due Process Clause protects against a nine-day de-
tention without the filing of charges, whether the
Sheriff’s conduct offended the standards of substantive
due process, and whether the totality of the circum-
stances shocks the conscience. Id.
  Many of our cases addressing the due process implica-
tions of confinement after an initial probable cause deter-
mination involve detainees who were held for an
extended period of time despite repeated protests of
innocence and without any investigation as to their
claims of innocence. In Coleman v. Frantz, the plaintiff
was arrested pursuant to an arrest warrant and was
detained for eighteen days without a hearing despite
repeatedly protesting his innocence. 754 F.2d 719, 721-
22 (7th Cir. 1985). This court held that the extended
detention, without an appearance before a judge,
amounted to a deprivation of liberty without due
process of law. Id. at 723. In so holding, the court noted
that “the duration of the detention and the burden
placed on state officials in providing procedural safe-
guards are highly relevant to a constitutional examina-
tion of post-arrest detentions.” Id. at 724. In addressing
the lack of an initial hearing in that case, the court
opined that ensuring first appearances are carried out
in a timely manner places a relatively small burden on
10                                              No. 12-2592

law enforcement officers. Id. The court emphasized
that during a first appearance, a judge will advise a
criminal defendant of several important rights and
inform the defendant of the charges in the case. Id.; see
also Armstrong, 152 F.3d at 573 (“Because many of these
rights involve the delivery of information—information
that allows an arrestee to take appropriate legal ac-
tion—a first appearance amounts to the established
procedure that ensures an arrestee receives this informa-
tion from a neutral source.”). Although the court held
that the eighteen-day detention at issue in that case
violated due process, it did not attempt to delineate
what would constitute a timely initial hearing:
     Our holding today is limited to the extreme circum-
     stances of this case. To specify after what period
     of time a given detention not accompanied by a
     first appearance becomes constitutionally infirm, or
     to outline which of the various elements of a first
     appearance are minimally necessary to satisfy the
     due process requirement would amount to inappro-
     priate judicial legislation.
Coleman, 754 F.2d at 725. The court noted that it was
clear that the plaintiff in that case had not received any
of the procedural protections afforded by the interven-
tion of a judicial officer despite his repeated requests for
a court appearance. Id.
  Courts addressing similar unconstitutional detention
claims have reached differing conclusions depending
on the length of and circumstances surrounding the
particular detention. In Armstrong, we held that a fifty-
No. 12-2592                                            11

seven-day detention without an appearance before a
judge violated due process. Armstrong, 152 F.3d at 576. In
that case, we emphasized that the plaintiff had pro-
tested the lack of a prompt appearance, which the court
interpreted as a demand for his rights. Id. at 575. In a
case decided six years before Coleman, the Supreme
Court held that a three-day detention without a hearing
or investigation following a mistaken arrest pursuant to
a valid criminal warrant did not violate due process.
Baker v. McCollan, 443 U.S. 137, 145 (1979). In reaching
its conclusion the Court stated:
   We may . . . assume, arguendo, that, depending on what
   procedures the State affords defendants following
   arrest and prior to actual trial, mere detention pursu-
   ant to a valid warrant but in the face of repeated
   protests of innocence will after the lapse of a certain
   amount of time deprive the accused of “liberty . . .
   without due process of law.” But we are quite certain
   that a detention of three days over a New Year’s
   weekend does not and could not amount to such
   a deprivation. Id.
Here, Holloway had an initial hearing in front of a
judicial officer within seventy-two hours of his arrest.
At the hearing, which was conducted via video con-
ference on Friday October 2, 2009, the court informed
Holloway of the probable cause determination that
had been completed the previous day, informed him of
his rights, and appointed an attorney. Pursuant to
12                                                No. 12-2592

Indiana Code § 35-33-7-3, 1 the court granted the pros-
ecutor additional time to evaluate the case, and
ordered that formal charges be filed in the case before
9:00 AM on Wednesday October 7 or Holloway would
be released. The court also ordered that Holloway be
held without bond until October 7. At 10:31 AM on
October 7, guards released Holloway from his cell
because the prosecutor had not filed any charges against
him. Excluding the intervening Saturday and Sunday,
Holloway was released within seventy-two hours of his
initial hearing. Like in Baker, the Sheriff detained
Holloway for only three days without a hearing and
without any further investigation into his case. See
Baker, 443 U.S. at 145. Within seventy-two hours,
Holloway appeared in front of a judge, who informed
him of his rights and ordered the prosecutor to act
quickly in filing charges. For the Sheriff to have
released Holloway after this initial hearing would have
required the Sheriff to go against a court order, and this
court has held that “[t]here is no basis for an award of
damages against executive officials whose policy is to
carry out the judge’s orders.” See Hernandez v. Sheahan,
455 F.3d 772, 778 (7th Cir. 2006).



1
  This section of the Indiana Code states, “If the prosecuting
attorney states that more time is required to evaluate the case
and determine whether a charge should be filed, or if it is
necessary to transfer the person to another court, then the
court shall recess or continue the initial hearing for up to
seventy-two (72) hours, excluding intervening Saturdays,
Sundays, and legal holidays.” Ind. Code § 35-33-7-3(b).
No. 12-2592                                               13

  Holloway relies on this court’s opinion in Sivard v.
Pulaski County, 959 F.2d 662 (7th Cir. 1992) to suggest
that a detainee cannot be held for more than a few days
without being charged with a crime. In Sivard, the court
held that “the failure of the county to charge a detainee
held subject to a warrantless arrest with the commission
of any crime” violates the Fourth Amendment. Id. at 667-
68. There are several reasons why Sivard does not apply
to the facts of this case. In Sivard, the court relied on
a Supreme Court opinion holding that an individual
subjected to a warrantless arrest must receive a probable
cause determination within forty-eight hours of the
arrest. See Cnty. of Riverside v. McLaughlin, 500 U.S. 44, 57
(1991). The Court did not hold that an individual must
be charged with a crime within that same forty-eight
hour period. But see Sivard, 959 F.2d at 666 (“We read the
Court’s opinion in County of Riverside to state that an
unexplained detention of 17 days before being
charged with the crime for which the detainee is held is
presumptively unconstitutional.”). In Armstrong, which
we decided after Sivard, we distinguished between a
Fourth Amendment claim and a due process claim,
noting that the former governs the period of confinement
between an arrest without a warrant and a preliminary
hearing at which a determination of probable cause is
made, and the latter governs the period of confinement
following the initial probable cause determination.
Armstrong, 152 F.3d at 569. In Sivard, the defendant did
not receive either a probable cause determination or
an initial hearing. Sivard, 959 F.2d at 667. Moreover,
Holloway acknowledges that the issue in this case is
14                                              No. 12-2592

whether the Sheriff violated due process and not
whether the Sheriff violated the Fourth Amendment.
  The Sheriff brought Holloway before the court within
seventy-two hours of his arrest for an initial hearing,
followed the court’s order in holding him without
bond, and released him promptly when the prosecutor
did not file charges within the time permitted by the
court. There is no evidence that the Sheriff intended to
do anything but follow the court’s direction. Ultimately,
the Sheriff’s conduct did not offend the standards of
due process and the circumstances of this case do not
shock the conscience.


     2.   The Sheriff Did Not Act Pursuant to an Unconsti-
          tutional Policy or Custom.
   Even if Holloway could show that he suffered a con-
stitutional deprivation, the Sheriff would still be entitled
to summary judgment because Holloway did not
present evidence to establish that the alleged depriva-
tion was a result of an existing policy, rather than an
isolated incident. Holloway sued the Sheriff in his
official capacity, which is effectively the same as having
brought suit against the County of Delaware itself. See
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55
(1978). The Supreme Court has held that § 1983 claims
may be brought against municipalities and other local
governmental entities for actions by its employees only
if those actions were taken pursuant to an unconstitu-
tional policy or custom. Id. at 694. “[I]n situations that
call for procedures, rules or regulations, the failure to
No. 12-2592                                                 15

make policy itself may be actionable.” Jones v. City of
Chicago, 787 F.2d 200, 204 (7th Cir. 1986). Citing Jones
and Armstrong, Holloway asserts that the Sheriff did
not have a procedure in place to ensure the release
of uncharged inmates.
  Holloway’s reliance on Armstrong is misplaced. In
Armstrong, we held that a will-call system used by
jail officials to bring detainees before the court for an
initial hearing amounted to a policy of “deliberate indif-
ference.” Armstrong, 152 F.3d at 579. Under the will-
call system at issue in Armstrong, jail officials would
place arrestees’ names on a list and then wait for the
court to call each arrestee for an initial hearing. Id. at 577-
78. There was no additional policy in place for jail
officials to identify detainees without court dates or to
ensure that detainees did not wait too long for a hear-
ing. Id. at 578. The plaintiff in that case argued that
the will-call policy represented a conscious choice not
to have a policy for bringing individuals before the
court. Id.
  There is no evidence in this case that the Sheriff acted
pursuant to a policy similar to the one in Armstrong or
that there was no policy in place to ensure the release
of detainees being held without justification. Instead, the
undisputed evidence shows that the Sheriff brought
Holloway before the court for an initial hearing and
released him as soon as the court’s order allowed. The
fact that Holloway was released promptly after the dead-
line set by the court demonstrates that the Sheriff paid
attention to which detainees should be held and which
16                                              No. 12-2592

detainees should be released. Holloway cannot demon-
strate that the Sheriff’s actions violated due process or
that the Sheriff acted pursuant to an unconstitutional
policy or custom.


B. Claims Against the Medical Staff
  Holloway also argues that Dr. Al-Shami, Nurse St. Myer,
and Nurse Hamilton violated his constitutional rights
by acting with deliberate indifference to his serious
medical needs and that the district court erred in
granting summary judgment in their favor. He contends
that the medical defendants followed a jail policy against
the administration of narcotics and did not provide
Holloway with the individualized treatment he needed
for his pain. The district court concluded that Dr. Al-
Shami’s decision to prescribe other painkillers in lieu
of Oxycontin and the nurses’ deference to Dr. Al-Shami’s
medical opinion did not amount to a constitutional vio-
lation. Because Holloway did not provide sufficient
evidence to support an inference that either Dr. Al-Shami
or the nurses acted with deliberate indifference, we
agree with the district court’s conclusion.
  The Supreme Court has interpreted the Eighth Amend-
ment’s prohibition against cruel and unusual punish-
ment, as incorporated by the Fourteenth Amendment,
to impose a duty on states “to provide adequate medical
care to incarcerated individuals.” Boyce v. Moore, 314
F.3d 884, 888-89 (7th Cir. 2002) (citing Estelle v. Gamble,
429 U.S. 97, 103 (1976)). Prison officials violate this pro-
scription when they act with deliberate indifference to
No. 12-2592                                            17

the serious medical needs of an inmate. Farmer v.
Brennan, 511 U.S. 825, 835 (1994). To succeed on a delib-
erate indifference claim, a plaintiff must (1) demonstrate
that his medical condition is “objectively, sufficiently
serious,” and (2) demonstrate that the defendant acted
with a “sufficiently culpable state of mind.” Id. at 834
(internal quotation marks omitted). Here, Holloway
presented evidence adequate to support a finding that
he has a serious medical condition, and the defendants
do not argue otherwise. The issue then is whether Hol-
loway presented sufficient evidence of deliberate indif-
ference to survive a motion for summary judgment.


   1.   Dr. Al-Shami
  For the duration of Holloway’s detention in the
Delaware County Jail, Dr. Al-Shami acted as Holloway’s
primary care physician. After reviewing the information
communicated to him by Nurse St. Myer on the day
Holloway’s detention began, Dr. Al-Shami prescribed
medication to treat Holloway’s Klippel-Trenauney Syn-
drome and other illnesses. Although Holloway took
large doses of Oxycontin for pain prior to his detention,
Dr. Al-Shami did not believe narcotic pain medication
was necessary to treat the chronic pain and instead pre-
scribed Ibuprofen and Extra Strength Tylenol for Hol-
loway’s pain management. Because he was not pre-
scribing Oxycontin, Dr. Al-Shami also prescribed three
different drugs to treat narcotic withdrawal. With the
exception of the Oxycontin, Dr. Al-Shami prescribed
each of the other medications Holloway had taken prior
18                                              No. 12-2592

to his detention. Holloway argues that Dr. Al-Shami
acted with deliberate indifference in not prescribing
Oxycontin to manage his pain during the detention.
He contends that the non-narcotic pain medications
were not an effective substitute and that he was in pain
for the duration of his detention.
  To demonstrate that a defendant acted with a “suffi-
ciently culpable state of mind,” a plaintiff must put
forth evidence to establish that the defendant knew of a
serious risk to the prisoner’s health and consciously
disregarded that risk. Johnson v. Doughty, 433 F.3d 1001,
1010 (7th Cir. 2006). This subjective standard requires
more than negligence and it approaches intentional
wrongdoing. Collignon v. Milwaukee Cnty., 163 F.3d 982,
988 (7th Cir. 1998). The Supreme Court has compared
the deliberate indifference standard to that of criminal
recklessness. Farmer, 511 U.S. at 837.
  Surely Holloway would have preferred to have been
treated by a doctor who would have prescribed
Oxycontin to treat his chronic pain rather than the non-
narcotic substitutes, but a prisoner is not entitled to
receive “unqualified access to healthcare.” Hudson v.
McMillian, 503 U.S. 1, 9 (1992). Instead, prisoners are
entitled only to “adequate medical care.” Johnson, 433 F.3d
at 1013. “There is not one ‘proper’ way to practice
medicine in prison, but rather a range of acceptable
courses based on prevailing standards in the field.” Jackson
v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). For a medical
professional to be held liable under the deliberate indif-
ference standard, he must make a decision that is “such
No. 12-2592                                              19

a substantial departure from accepted professional judg-
ment, practice, or standards, as to demonstrate that the
person responsible actually did not base the decision on
such a judgment.” Id. (quoting Sain v. Wood, 512 F.3d
886, 895 (7th Cir. 2008)).
  There is no evidence that Dr. Al-Shami intended to
cause Holloway pain or that he knew the Ibuprofen and
Extra Strength Tylenol would be insufficient to alleviate
Holloway’s symptoms. Moreover, Holloway did not
present any evidence to show that Dr. Al-Shami’s decision
not to prescribe Oxycontin was a substantial departure
from accepted professional standards. Instead, Holloway
argues that Dr. Al-Shami diverted from Holloway’s
own doctor’s opinion that he needed Oxycontin to treat
his chronic pain and that his decision not to prescribe
the Oxycontin was based on his own personal belief
rather than medical judgment. Holloway contends that
Dr. Al-Shami told him, “I don’t believe in prescribing
Oxycontin for pain management.” Even assuming that
Dr. Al-Shami made this statement, Holloway does not
offer evidence to show that Dr. Al-Shami’s belief is
based on personal rather than medical reasons. Nor
does Holloway show this belief represents such a sub-
stantial departure from accepted professional standards
that it is reasonable to infer that Dr. Al-Shami did not
base his decision on a medical judgment.
  Holloway cites Ralston v. McGovern, 167 F.3d 1160 (7th
Cir. 1999), in support of his contention that Dr. Al-Shami’s
deliberate indifference stemmed from his decision not to
defer to Holloway’s physician’s orders, but he misinter-
20                                             No. 12-2592

prets this court’s reasoning in that case. In Ralston, we
held that a prison guard’s refusal to give an inmate his
prescribed medication after the inmate complained that
he could not swallow and that he was spitting up blood
constitutes deliberate indifference. Ralston, 167 F.3d
at 1161-62. But we did not suggest that prison doctors
must always defer to the judgment of a doctor who
treated an inmate prior to his detention. Rather, the
prison physician, as the inmate’s acting primary care
doctor, is free to make his own, independent medical
determination as to the necessity of certain treatments
or medications, so long as the determination is based
on the physician’s professional judgment and does not
go against accepted professional standards. Cf. Arnett v.
Webster, 658 F.3d 742, 753-54 (7th Cir. 2011) (concluding
that a prison physician’s refusal to prescribe a substitute
anti-inflammatory medication in place of an inmate’s
previously prescribed Enbrel after ten months of com-
plaints could amount to deliberate indifference); Gil v.
Reed, 381 F.3d 649 (7th Cir. 2004) (concluding that an
issue of material fact existed as to deliberate indif-
ference where a prison physician prescribed Tylenol III
to an inmate post-surgery without justification and
against the surgeon’s explicit orders not to do so
because of the potential side effects). The court in
Ralston held only that once a prison physician prescribes
medication, a prison guard should not refuse to give
the inmate the medication when he needs it. Ralston,
167 F.3d at 1161-62.
  Dr. Al-Shami considered Holloway’s condition and
prior treatment before prescribing his medication on the
No. 12-2592                                             21

day Holloway arrived at the jail. For the treatment of
Holloway’s chronic pain, Dr. Al-Shami prescribed two
pain medications as a substitute for Oxycontin, and he
prescribed additional medications to prevent Holloway
from experiencing narcotic withdrawal symptoms. The
two pain medications served the same purpose as
Oxycontin, and there is no indication that Dr. Al-Shami
prescribed these medications without exercising profes-
sional judgment. See Arnett, 658 F.3d at 754 (“[A]
medical professional’s actions may reflect deliberate
indifference if he ‘chooses an easier and less efficacious
treatment without exercising his professional judg-
ment.’ ” (quoting McGowan v. Hulick, 612 F.3d 636, 641
(7th Cir. 2010))). The only time Holloway reported any
pain to Dr. Al-Shami was when Dr. Al-Shami visited
him in the jail on October 6, the day before he was re-
leased. At that point, Holloway reported that he was
experiencing pain in his leg and Dr. Al-Shami responded
by ordering a test to check the clotting of Holloway’s
blood. With Holloway’s release imminent, there was no
display of deliberate indifference by Dr. Al-Shami
between the time of Holloway’s complaint and the time
of his release.
  Although “[a] prison physician cannot simply
continue with a course of treatment that he knows is
ineffective in treating an inmate’s condition,” see Arnett,
658 F.3d at 754, Holloway did not offer any evidence
that Dr. Al-Shami knew before October 6 that the
Ibuprofen and Extra Strength Tylenol were not
alleviating Holloway’s pain. In his brief, Holloway cites
to an affidavit he submitted in the district court in
22                                            No. 12-2592

which he stated, “I was in severe and intense pain
every single day that I was in the Delaware County Jail
and my pain was demonstrable because I was doubled
over, I simply laid on the floor or mat, I constantly com-
plained to guards and nurses about how much pain
I was in, and I could not take Tylenol because it upset
my stomach.” Holloway Aff. at 2. He also stated, “[e]very
time I saw a physician or nurse at the Delaware
County Jail, I complained of my chronic pain and ex-
plained how intense and severe the pain was.” Id. Even
if the knowledge of the guards and nurses could be
imputed to Dr. Al-Shami, this affidavit conflicts with
Holloway’s earlier deposition in which he testified that
he stayed quiet and did not complain to the nurses
about his pain. This court has held that a party cannot
“create an issue of fact by submitting an affidavit whose
conclusions contradict prior deposition or other sworn
testimony.” Buckner v. Sam’s Club, Inc., 75 F.3d 290, 292
(7th Cir. 1996). Holloway’s deposition testimony was
not ambiguous or confusing, and thus, Holloway cannot
submit an affidavit contradicting that testimony to
create an issue of fact at the summary judgment stage.
Id. at 292.
  No reasonable jury could conclude that a physician
who prescribed an alternative pain medication, who
prescribed additional medications to prevent with-
drawal symptoms, and who responded to Holloway’s
only report of pain in his leg by ordering a test to check
the clotting of his blood acted with deliberate indif-
ference to Holloway’s serious medical condition. Accord-
ingly, we reject Holloway’s arguments and hold that the
No. 12-2592                                            23

district court’s judgment in favor of Dr. Al-Shami
was proper.


 2.   Nurse St. Myer and Nurse Hamilton
  In addition to his claim against Dr. Al-Shami, Holloway
asserts that his attending nurses made the decision not
to administer narcotic pain medication based on a
standing rule that narcotics are not allowed in the jail.
He contends that by following Dr. Al-Shami’s instruc-
tions and not giving him Oxycontin, the nurses acted
with deliberate indifference to his serious medical
needs. In granting summary judgment to the nurses, the
district court concluded that the nurses’ deference to
Dr. Al-Shami’s medical opinion that non-narcotic pain
medication could be substituted for Oxycontin did not
amount to deliberate indifference.
  As a matter of professional conduct, nurses may gener-
ally defer to instructions given by physicians, “but that
deference may not be blind or unthinking, particularly
if it is apparent that the physician’s order will likely
harm the patient.” Berry v. Peterman, 604 F.3d 435, 443
(7th Cir. 2010). A nurse may therefore act with deliberate
indifference if he or she “ignore[s] obvious risks to an
inmate’s health” in following a physician’s orders. Rice
ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 683 (7th
Cir. 2012). Here, Nurse St. Myer and Nurse Hamilton
gave Holloway his medication as prescribed by Dr. Al-
Shami at the times they were on duty at the jail. There
is no evidence that either nurse should have known
from the circumstances that giving Holloway Ibuprofen
24                                            No. 12-2592

and Extra Strength Tylenol, as prescribed by Dr. Al-Shami,
put his health at risk. Moreover, the nurses did not
have the authority to prescribe medication on their own.
  At his deposition, the attorney representing Dr. Al-
Shami and the nurses asked Holloway, “did you ever
make a complaint to one of the nurses or say, hey, I
need help, and they didn’t respond to you at all?” Dkt. 20
at 38-39. Holloway responded that he once woke up
and complained that his heart was racing and felt that
he was “kind of shrugged off,” but other than that
he “tried to be as nonconfrontational” as he could. Id.
In response to a follow-up question asking whether he
stayed pretty quiet, he said “[o]h yeah. Completely.” Id.
at 39. As noted above, this testimony conflicts with Hol-
loway’s later affidavit and his assertion on appeal that
he complained constantly to guards and nurses about
how much pain he was experiencing. Holloway cannot
create an issue of fact that the nurses should have
known about his pain by submitting an affidavit that
conflicts with his earlier deposition testimony. See
Buckner, 75 F.3d at 292. The only statement related to
Holloway’s pain that did not conflict with his earlier
deposition testimony was that he laid on the floor while
he was detained. Holloway does not explain why his
position on the floor should have made it obvious to
his attending nurses that not supplying him with
Oxycontin created a risk to his health.
  Dr. Al-Shami did not act with deliberate indifference
in deciding not to prescribe Oxycontin, and the
nurses did not act with deliberate indifference in
No. 12-2592                                        25

following Dr. Al-Shami’s orders: no evidence suggests
that the nurses knew or should have known that Hol-
loway’s health was at risk because he was not taking
Oxycontin. Nurse St. Myer and Nurse Hamilton are
entitled to judgment as a matter of law.


                   III. Conclusion
  For the foregoing reasons, we A FFIRM the judgment
of the district court.




                       11-20-12